EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with David Resser on January 26, 2022 to amend the claims as following:

Claim 1 (Previously Presented): A portable dispenser worn by an individual comprising:
a refill container defining an interior within which a material is contained and from which the material is dispensed; and
a compliance module attached to the refill container, the compliance module comprising:
an attachment clip comprising a container magnet attached to the refill container; 
a magnetic switch to detect a proximity of the container magnet; 
a tether attached to the attachment clip; and 
a carrying case attached to the tether, the carrying case urging the tether into a retracted position in which the carrying case is adjacent to the refill container, the carrying case housing a communication module within an interior of the carrying case, 
wherein: the refill container and the magnetic switch are separated by a first distance when the tether is in the retracted position and the magnetic switch detects the container magnet being within a detection range of the magnetic switch, 
 and the magnetic switch detects the container magnet being out of the detection range of the magnetic switch, the second distance greater than the first distance, 
the communication module detects a dispense event based on the detection of the proximity of the container magnet when the refill container moves from the first distance from the magnetic switch to the second distance from the magnetic switch, and 
the communication module transmits a wireless hygiene compliance data of the individual to a remote monitoring station based on the dispense event via a transmitter coupled to a controller of the communication module and disables the transmitter when the tether is retracted from the second distance to the first distance.

Claim 2 (Previously Presented): The portable dispenser of claim 1, wherein the carrying case comprising a carrying clip.

Claim 3 (Previously Presented): The portable dispenser of claim 1, the carrying case comprising a base and a lid that define the interior of the carrying case.

Claim 4 (Previously Presented): The portable dispenser of claim 1, wherein: the refill container extends between an attachment end and a dispensing end, and the material is dispensed through a dispensing port at the dispensing end of the refill container.

Claim 5 (Previously Presented): A portable dispenser worn by an individual comprising:

a compliance module attached to the refill container, the compliance module comprising:
an attachment clip comprising a container magnet attached to the refill container;
a magnetic switch to detect a proximity of the container magnet; and
a tether having a first end, which is attached to the attachment clip, and a second end, which is attached to the magnetic switch, the tether movable between a retracted position, in which the magnetic switch is in a first state, when the magnetic switch detects the container magnet being within a detection range of the magnetic switch, and an extended position, in which the magnetic switch is in a second state when the magnetic switch detects the container magnet being out of the detection range of the magnetic switch, wherein:
a transmitter coupled to a controller of the compliance module is enabled to transmit a compliance signal of the individual to a remote monitoring station indicative of a dispense event when the magnetic switch is in the second state, and
the transmitter is not enabled to transmit the compliance signal when the magnetic switch is in the first state.

Claim 6 (Previously Presented): The portable dispenser of claim 5, wherein the refill container extends between an attachment end and a dispensing end wherein the material is dispensed through a dispensing port at the dispensing end of the refill container.

Claim 7 (Previously Presented): The portable dispenser of claim 6, wherein the refill container comprises a dome pump proximal the dispensing end and the material is dispensed through the dispensing port when the dome pump is depressed.

Claim 8 (Previously Presented): The portable dispenser of claim 6, wherein the refill container has a curved sidewall between the attachment end and the dispensing end such that the refill container has a first width at a first location between the attachment end and the dispensing end, a second width at a second location between the attachment end and the dispensing end, and a third width at a third location between the attachment end and the dispensing end.

Claim 9 (Previously Presented): The portable dispenser of claim 8, wherein the second location is between the first location and the third location and the second width is less than the first width and less than the third width.

Claim 10 (Previously Presented): The portable dispenser of claim 5, wherein the refill container comprising: a wall that defines the interior, wherein a pump of the portable dispenser is attached to the wall.

Claim 11 (Currently Amended): The portable dispenser of claim 10, wherein an actuation of the pump is configured to dispense the material from the refill container.

Claim 12 (Previously Presented): The portable dispenser of claim 5, the compliance module comprising a carrying case attached to the second end of the tether, the magnetic switch 

Claim 13 (Previously Presented): The portable dispenser of claim 12, the carrying case comprising a carrying clip.

Claim 14 (Previously Presented): A portable dispenser worn by an individual comprising:
a refill container defining an interior within which a material is contained and from which the material; and
a compliance module attached to the refill container, the compliance module comprising:
an attachment clip attached to the refill container;
a magnet attached to the attachment clip;
a magnetic switch to detect a proximity of the magnet; and
a tether having a first end, which is attached to the magnet, and a second end, which is attached to the magnetic switch, the tether movable between a retracted position, in which the magnetic switch is in a first state and detects a presence of the magnet being within a detection range of the magnetic switch, and an extended position, in which the magnetic switch transitions to a second state caused by movement of the tether and does not detect the presence of the magnet, when the tether is in the extended position the refill container is outside of the detection range of the magnetic switch, wherein:

the transmitter is not enabled to transmit the compliance signal when the magnetic switch is in the first state.

Claim 15 (Currently Amended): The portable dispenser of claim 14, wherein the refill container extends between an attachment end and a dispensing end, wherein the [hand sanitizer] material is dispensed through a dispensing port at the dispensing end.

Claim 16 (Previously Presented): The portable dispenser of claim 15, wherein the refill container has a curved sidewall between the attachment end and the dispensing end such that the refill container has a first width at a first location between the attachment end and the dispensing end, a second width at a second location between the attachment end and the dispensing end, and a third width at a third location between the attachment end and the dispensing end, and wherein the second location is between the first location and the third location and the second width is less than the first width and less than the third width.

Claim 17 (Previously Presented): The portable dispenser of claim 14, the refill container comprising:
a wall that defines the interior, wherein a pump of the portable dispenser is attached to the wall.

Claim 18 (Previously Presented): The portable dispenser of claim 17, wherein an actuation of the pump is configured to dispense the material from the refill container.

Claim 19 (Original): The portable dispenser of claim 14, the compliance module comprising a carrying case attached to the second end of the tether, the magnetic switch attached to the second end of the tether via the carrying case, the carrying case urging the tether into the retracted position in which the carrying case is adjacent to the refill container.

Claim 20 (Original): The portable dispenser of claim 19, the carrying case comprising a carrying clip.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 5, and 14 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a portable dispenser worn by an individual comprising: a refill container defining an interior within which a material is contained and from which the material is dispensed; and a compliance module attached to the refill container, the compliance module comprising: an attachment clip comprising a container magnet attached to the refill container; a magnetic switch to detect a proximity of the container magnet; a tether attached to a carrying case attached to the tether, the carrying case urging the tether into a retracted position in which the carrying case is adjacent to the refill container, the carrying case housing a communication module within an interior of the carrying case, wherein: the refill container and the magnetic switch are separated by a first distance when the tether is in the retracted position and the magnetic switch detects the container magnet being within a detection range of the magnetic switch, the refill container and the magnetic switch are separated by a second distance when the tether is in an extended position and the magnetic switch detects the container magnet being out of the detection range of the magnetic switch, the second distance greater than the first distance, the communication module detects a dispense event based on the detection of the proximity of the container magnet when the refill container moves from the first distance from the magnetic switch to the second distance from the magnetic switch, and the communication module transmits a wireless hygiene compliance data of the individual to a remote monitoring station based on the dispense event via a transmitter coupled to a controller of the communication module and disables the transmitter when the tether is retracted from the second distance to the first distance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668. The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684